Citation Nr: 1601884	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-15 776	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant was a member of the Nebraska National Guard between August 1966 and August 1972.  During that time, the appellant had various periods of active duty for training (ACDUTRA) and various periods of inactive duty training (INACDUTRA), including a verified initial period of ACDUTRA from October 17, 1966 to February 18, 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska that denied the appellant's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

In June 2015, a Board videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into account the existence of this electronic record. 


FINDINGS OF FACT

1.  The appellant's bilateral hearing loss is as likely the result of acoustic injury that occurred during ACDUTRA and/or INACDUTRA as it is the result of some other factor or factors.

2.  The appellant's tinnitus is as likely the result of acoustic injury that occurred during ACDUTRA and/or INACDUTRA as it is the result of some other factor or factors.



CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal (service connection).  Thus, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  The Merits of the Claims

The appellant contends that he was exposed to acoustic trauma from small arms fire, grenade explosions and diesel engine noise during his service in the National Guard.  He further contends that this in-service noise exposure is the causative agent of his current bilateral hearing loss and of his current tinnitus.  The appellant has indicated that he started to have problems with hearing loss and tinnitus during his initial period of ACDUTRA and that these problems have continued to the present time.

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Difficulty hearing is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The determination of whether a veteran has a ratable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley, at 157.

Further, section 3.385 operates only to establish when hearing loss is considered to be of such severity to constitute a current "disability" for the purposes of service connection.  Hensley at 159.  Regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  The evidence of record indicates that in this case the appellant was likely exposed to acoustic trauma (i.e., acoustic injury) during his various periods of ACDUTRA and/or INACDUTRA by virtue of his activities involving the firing of weapons.  

The absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In March 2010, Training Letter 10-02 addressed the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss. 

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.

The appellant's service medical treatment records reflect that no audiometric testing was conducted in connection with the appellant's August 1966 National Guard enlistment examination; only whispered voice testing was utilized.  However, an audiological evaluation was accomplished in connection with the January 1967 separation examination.  The associated converted pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
N/A
5
LEFT
15
10
10
N/A
5

An audiological evaluation was also accomplished in connection with a periodic examination conducted in November 1970.  The associated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
22
6
0
0
4
LEFT
43
23
10
10
18

The Board notes that the numerals 22, 6, 4, 43, 23 and 18 are not normally associated with audiometric testing.  Therefore it is unclear exactly what the November 1970 recorded test results reflect.

Review of the appellant's service medical treatment records reveals that there is no mention in the appellant's reports of examination, including the January 1967 separation examination and the November 1979 periodic examination, of any problems with hearing or tinnitus and no complaints of these conditions were noted. 

The appellant testified at his June 2015 Board videoconference hearing that he did not have any problems with hearing loss or tinnitus before he joined the National Guard.  He further testified that he was exposed to acoustic trauma from weapons fire and grenade explosions during his initial period of ACDUTRA and during his subsequent two-week periods of ACDUTRA.  The appellant stated that he had had minimal occupational noise exposure prior to his initial period of ACDUTRA and in his civilian jobs thereafter.  He said that he got married in 1971 and that his wife has been complaining about his voice being loud and the radio and television being loud since the 1970s.  

The evidence of record includes a report from a private audiologist dated in July 2015.  The audiologist noted that the appellant had had military service between 1967 and 1972, and that the appellant reported first noticing problems with hearing loss and tinnitus shortly after service.  

Audiometric testing was performed by the private audiologist in July 2015, and the puretone threshold results of that testing in decibels as determined by the Board from the audiogram (see Kelly v. Brown, 7 Vet. App. 471, 474 (1995)), are as follows:

HERTZ


500
1000
2000
3000
4000
6000
8000
RIGHT
30
25
30
60
70
70
65
LEFT
25
20
30
55
75
70
70

Speech audiometry by way of the Maryland CNC test revealed speech recognition ability of 96 percent in each ear.  

Each ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  The Board also notes the presence of a possible notch indicating noise-induced hearing loss as described in the VA Training Letter 10-02 discussed above.

The private audiologist rendered diagnoses of sensorineural high frequency hearing loss in each ear and bilateral tinnitus.  The audiologist stated that there is a high correlation between hearing loss, tinnitus and noise exposure.  The audiologist opined that, based on the appellant's reported noise exposure in service, it was at least as likely as not that the appellant's hearing loss and tinnitus were due to his military noise exposure.  There is no competent medical opinion to the contrary.

The RO denied the appellant's claims for hearing loss and tinnitus because there was no documentation of hearing loss or tinnitus in his service medical treatment records.  However, the RO has not provided any explanation as to the etiological cause of the appellant's hearing loss or tinnitus.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Active military, naval, or air service includes any period of active duty or ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or for injury incurred in or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131. 

Viewing the evidence in the light most favorable to the appellant, the positive evidence of record consists of the fact that he currently suffers from bilateral sensorineural hearing loss (SNHL), that there is clinical evidence to the effect that exposure to acoustic trauma does cause SNHL and that there is evidence that he did not incur acoustic injury after service.  As for objective evidence to support the appellant's reports of his exposure to acoustic trauma in service, his National Guard service records indicate that his military occupational specialty (MOS) was general supply specialist (76K).  The MOS of 76K is not currently listed, but the similar current MOS of 88H, cargo specialist, is listed as an MOS that has a "Moderate" probability for exposure to hazardous noise, while 92Y, unit supply specialist, is currently listed as an MOS that has a "Low" probability for exposure to hazardous noise.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  Therefore, with consideration of the appellant's weapons training in the National Guard, the Board accepts the appellant's assertions of in-service noise exposure as credible and finds that an in-service injury due to noise exposure during the appellant's National Guard service is established.  In addition, the evidence of record includes a private audiology opinion relating the appellant's bilateral hearing loss to his military noise exposure.

Accordingly, the remaining question is whether the appellant's current bilateral hearing loss is attributable to this ACDUTRA and/or INACDUTRA injury.  Since no other explanation other than acoustic trauma has been specifically advanced to account for the appellant's current hearing deficits, these facts and the doctrine of reasonable doubt provide a proper basis for granting service connection for bilateral hearing loss.  For these reasons, the Board finds that evidence for and against the appellant's claim is at least in relative equipoise on the question of whether the currently diagnosed bilateral hearing loss is related to acoustic injury during the appellant's various periods of ACDUTRA/INACDUTRA or to some post-service cause.  

Therefore, the Board concludes that evidence for and against the appellant's claim for service connection for bilateral hearing is at least in approximate balance.  The Board will resolve any doubt in the claimant's favor and finds that the appellant's bilateral hearing loss is as likely the result of his noise exposure during the performance of his National Guard duties as it is the result of some other factor or factors.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Turning to the tinnitus claim, the appellant has herein been granted service connected for his bilateral hearing loss based on acoustic trauma in service and the Board notes that "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.  

The evidence unfavorable to the claim consists of the service medical records which contain no mention of tinnitus and the many years between service and clinical documentation of tinnitus.  Viewing the evidence in the light most favorable to the appellant, the positive evidence of record consists of the fact that he currently has service-connected bilateral SNHL as well as tinnitus, and that he has reported that he first experienced tinnitus during his initial period of ACDUTRA.  Also, the appellant is competent to assert occurrence of an in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, there is a favorable private audiology opinion.

The evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  The Board finds that the appellant's tinnitus is as likely the result of his noise exposure (i.e., acoustic injury) during his various periods of ACDUTRA and/or periods of INACDUTRA or it is as likely a symptom of his service-connected noise-induced hearing loss as it is the result of some other factor or factors.  Accordingly, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


